             Case 2:21-cv-00570-TSZ Document 45 Filed 08/26/21 Page 1 of 1




 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 5
          FISH NORTHWEST,
 6
                                Plaintiff,
 7                                                       C21-570 TSZ
              v.
 8                                                       MINUTE ORDER
          BARRY THOM, et al.,
 9
                                Defendants.
10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:

12        (1)    In light of Plaintiff’s Second Amended Complaint (“SAC”), filed on
   August 13, 2021, docket no. 39, the Court hereby STRIKES as moot Plaintiff’s motion
13 for a preliminary injunction, docket no. 29, which is based on an inoperable complaint;
   and
14
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
15 record.

16         Dated this 26th day of August, 2021.

17
                                                    Ravi Subramanian
                                                    Clerk
18
                                                    s/Gail Glass
19
                                                    Deputy Clerk
20

21

22

23

     MINUTE ORDER - 1
